IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                   October 3, 2007 Session

  MICHAEL DWAYNE EDWARDS v. STATE OF TENNESSEE, WAYNE
                   BRANDON, Warden

                     Appeal from the Circuit Court for Hickman County
                             No. 06-5020C     Jeff Bivins, Judge


                  No. M2006-01043-SC-R11-HC - Filed September 18, 2008


We granted the State’s application for permission to appeal to consider whether the Court of
Criminal Appeals erred in remanding this habeas corpus case to the trial court for a hearing on
Michael Dwayne Edward’s claim that his sentence is illegal. After careful consideration we
conclude that, even assuming the trial court erroneously classified Edwards as a persistent offender
for sentencing, this non-jurisdictional error renders the judgment voidable, not void, and does not
entitle Edwards to habeas corpus relief. Accordingly, we reverse the judgment of the Court of
Criminal Appeals and reinstate the judgment of the trial court dismissing the habeas corpus petition.

 Tenn. R. App. P. 11; Judgment of the Court of Criminal Appeals Reversed; Judgment of
                              the Trial Court Reinstated

WILLIAM M. BARKER, C.J., delivered the opinion of the court, in which CORNELIA A. CLARK, and
WILLIAM C. KOCH , JR., JJ., joined. GARY R. WADE, J., filed a dissenting opinion, in which JANICE
M. HOLDER , J., joined.

Robert E. Cooper, Jr., Attorney General & Reporter; Michael E. Moore, Solicitor General; and Leslie
E. Price, Assistant Attorney General, for the Appellant, State of Tennessee, Wayne Brandon,
Warden.

Dana Dye, Centerville, Tennessee, for the Appellee, Michael Dwayne Edwards.

                                            OPINION

                                       I. BACKGROUND

        On January 24, 1998, Edwards participated in a burglary of a car dealership in Henry County.
On November 4, 1998, a jury convicted Edwards of the offense. On December 9, 1998, the trial
court sentenced Edwards on the burglary conviction, classifying him as a persistent offender and
imposing a Range III, nine-year sentence. Edwards appealed, raising a single issue, the sufficiency
of the evidence to support his conviction. The Court of Criminal Appeals affirmed his conviction,
and this Court denied his application for permission to appeal. See State v. Edwards, No. W1999-
00591-CCA-R3-CD, 2000 WL 674671 (Tenn. Crim. App. May 16, 2000), perm. app. denied (Tenn.
Dec. 4, 2000).1

        On March 22, 2006, almost six years after the conclusion of his appeal as of right, Edwards
filed a habeas corpus petition in Hickman County, where he was incarcerated,2 challenging the
judgment classifying him as a persistent offender. Edwards argued that, at the time of sentencing,
he lacked the five prior convictions necessary to support the persistent offender classification.
According to Edwards, one of the convictions used to support the classification, felony evading
arrest, occurred after the burglary and did not qualify as a “prior conviction” for purposes of the
persistent offender statute. As a result, Edwards argued, the trial court lacked jurisdiction and
authority to classify him as a persistent offender.

        In order to substantiate his claim, Edwards attached several documents to his petition,
including the State’s notice of sentencing status, on which the following handwritten notation
appears: “Henry County Circuit Court-Minutes/entries Judge’s Docket Book Docket No. 12756
Evading (F/E) 9/30/98.” Edwards also attached copies of five judgments of conviction, including
a copy of the judgment on the felony evading arrest conviction, which listed the offense date as May
19, 1998, five months after the burglary was committed. Edwards did not attach a transcript of the
sentencing hearing.

        The following statutory provisions place Edwards’ habeas corpus claim in context. “A
‘persistent offender’ is a defendant who has received: (1) [a]ny combination of five (5) or more prior
felony convictions within the conviction class or higher, or within the next two (2) lower felony
classes where applicable.” Tenn. Code Ann. § 40-35-107(a) (2006).3 For purposes of the persistent
offender statute, “‘prior conviction’ means a conviction for an offense occurring prior to the
commission of the offense for which the defendant is being sentenced.” Tenn. Code Ann. § 40-35-
107(b)(1) (2006); see also State v. Blouvett, 904 S.W.2d 111, 113 (Tenn. 1995) (construing the
statutory term “prior conviction” to mean “a conviction that has been adjudicated prior to the
commission of the more recent offense for which sentence is to be imposed”). Persistent offenders
receive Range III sentences. Tenn. Code Ann. § 40-35-107(c) (2006). Sentences in Range III carry
higher criminal penalties and require offenders to serve a greater portion of the sentence before
becoming eligible for release. Tenn. Code Ann. § 40-35-107 (2006), Sentencing Comm’n cmts; see
Tenn. Code Ann. § 40-35-501(e) (2006). The punishment range for burglary, a Class D felony, is


         1
          A detailed recitation of the facts underlying Edwards’ burglary conviction, while not relevant to the issue in
this habeas corpus appeal, appears in the decision of the Court of Criminal Appeals.


         2
          See Tenn. Code Ann. § 29-21-105 (2000) (providing that petitions seeking habeas corpus relief “should be
made to the court or judge most convenient in point of distance to the applicant.”).

         3
          The relevant portions of the sentencing statutes cited in this opinion have not changed since Edwards’
sentencing hearing; thus, this opinion refers to the current version of these statutes.

                                                          -2-
between two and twelve years, with sentences in Range III from eight to twelve years. Tenn. Code
Ann. § 39-14-402(c) (2006) (stating that burglary is a Class D felony); Tenn. Code Ann. § 40-35-
112(c)(4) (2006) (providing Range III sentence for Class D felonies). “The finding that a defendant
is or is not a persistent offender is appealable by either party.” Tenn. Code Ann. § 40-35-107(d)
(2006).

        The State moved to dismiss Edwards’ habeas corpus petition, asserting that neither the
petition nor the attachments established that the evading arrest conviction actually served as a basis
for Edwards’ persistent offender classification. The State also maintained that, even if true, Edwards’
assertions failed to establish grounds for habeas corpus relief. Thereafter, the trial court summarily
dismissed the petition, concluding without additional comment, that the petition failed to establish
grounds for habeas corpus relief.

         Edwards appealed. The Court of Criminal Appeals reversed and remanded to the trial court
for the appointment of counsel and for an “evidentiary hearing.” In so doing, the Court of Criminal
Appeals stated that it could not “ascertain . . . whether the convicting court relied upon the evading
arrest conviction in arriving at the range determination, whether there were other prior felonies
considered[,] or whether the petitioner agreed to be sentenced outside the range.” The Court of
Criminal Appeals instructed the Hickman County habeas corpus court to determine on remand
“whether the petitioner’s range classification was improper” and to remand the case to the convicting
court in Henry County “for appropriate sentencing” if it concluded that “the sentence imposed was
illegal.”

        The State filed a petition for rehearing in the Court of Criminal Appeals, arguing that the trial
court properly dismissed the habeas corpus petition because, “even if true, the illegal range
determination would render the petitioner’s sentence merely voidable, not void.” The State relied
upon McConnell v. State, 12 S.W.3d 795 (Tenn. 2000), for the proposition that non-jurisdictional
errors in offender classification do not result in an illegal sentence or provide grounds for habeas
corpus relief. The Court of Criminal Appeals acknowledged that, under McConnell, “offender
classification can be the subject of plea negotiations and agreed to by a defendant provided that the
sentence imposed is within the statutory authority of the sentencing act.” However, the Court of
Criminal Appeals limited the reasoning of McConnell to plea-bargained sentences, emphasizing that
“[u]nlike the situation described in McConnell, the challenged judgment in this case resulted from
a sentence imposed by the trial court after a jury conviction.” Citing McLaney v. Bell, 59 S.W.3d
90, 92-95 (Tenn. 2001), the Court of Criminal Appeals also denied the State’s request for
clarification of the remand for an “evidentiary hearing.” Thus, the Court of Criminal Appeals denied
rehearing.

         Thereafter, the State filed an application for permission to appeal, which we granted.4


         4
          After granting the State’s application, we became concerned that the appeal had been rendered moot by the
passage of time. W e raised this issue at oral argument and thereafter permitted the State to supplement the record on
                                                                                                         (continued...)

                                                         -3-
Having fully considered the record and the relevant authorities, we conclude that, taken as true,
Edwards’ assertions do not establish grounds for habeas corpus relief.

                                        II. STANDARD OF REVIEW

       Whether habeas corpus relief should be granted is a question of law. Thus, we apply de novo
review and afford no presumption of correctness to the findings and conclusions of the courts below.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn.
2005).

                                                 III. ANALYSIS

        The right to seek habeas corpus relief is guaranteed by article I, section 15 of the Tennessee
Constitution, which declares that “the privilege of the writ of Habeas Corpus shall not be suspended,
unless when in case of rebellion or invasion, the General Assembly shall declare the public safety
requires it.” Tenn. Const. art. I, § 15. Furthermore habeas corpus procedure in Tennessee has been
regulated by statute since the mid-nineteenth century. See Code of Tennessee §§ 3720 to 3765
(Return J. Meigs & William F. Cooper eds., E.G. Easterman & Co. 1858); Summers, 212 S.W.3d
at 255; State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000). While the statutory language5 describing
the writ appears broad, in fact, “‘[h]abeas corpus under Tennessee law has always been, and remains,
a very narrow procedure.’” Archer v. State, 851 S.W.2d 157, 162 (Tenn. 1993) (quoting Luttrell v.
State, 644 S.W.2d 408, 409 (Tenn. Crim. App. 1982)). Indeed, recognizing the limited nature of
Tennessee’s habeas corpus procedure, the Legislature enacted the Post-Conviction Procedure Act
to provide a collateral procedure that allows state courts to consider and to remedy a broader range
of claims. See Tenn. Code Ann. §§ 40-30-101 to -122 (2006); Hickman v. State, 153 S.W.3d 16,
20 (Tenn. 2004); Luttrell, 644 S.W.2d at 409.

        Moreover, this Court has repeatedly emphasized the limited scope of the remedy afforded
by habeas corpus proceedings. See, e.g., May v. Carlton, 245 S.W.3d 340, 344 (Tenn. 2008);
Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007); Hickman, 153 S.W.3d at 20. It is well-settled
that “a petition for writ of habeas corpus may not be used to review or correct errors of law or fact
committed by a court in the exercise of its jurisdiction.” State ex rel. Holbrook v. Bomar, 211 Tenn.
243, 246, 364 S.W.2d 887, 888 (1963). Furthermore, “the writ of habeas corpus cannot be used to


         4
            (...continued)
appeal with certain post-judgment facts. W e also allowed the parties to file supplemental briefs addressing the mootness
issue in light of these post-judgment facts. Upon further consideration, we decline to base our decision on this ground.
Edwards’ sentence clearly had not expired at the time he filed his habeas corpus petition in M arch 2006. In an affidavit
filed by the State, a Department of Correction employee states that Edwards’ burglary sentence expired on August 9,
2007.

         5
          See Tenn. Code Ann. § 29-21-101 (2000) (“Any person imprisoned or restrained of liberty, under any pretense
whatsoever, except in cases specified in § 29-21-102, may prosecute a writ of habeas corpus, to inquire into the cause
of such imprisonment and restraint.”).

                                                          -4-
serve the purpose of an appeal or writ of error.” Id. Rather, habeas corpus relief is available “only
when ‘it appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to sentence a
defendant, or that a defendant’s sentence of imprisonment or other restraint has expired.” Archer,
851 S.W.2d at 164 (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326, 336-37 (1868)). “‘When the
restraint, from which relief is sought by a writ of habeas corpus, proceeds from a judgment
erroneous but not void, the writ will not lie. Nor, under it, can the party impeach a judgment as
contrary to the facts.’” Archer, 851 S.W.2d at 161 (quoting State ex rel. Karr v. Taxing Dist. of
Shelby County, 84 Tenn. 240, 249 (1886)). “‘But where the sentence is void, not merely voidable,
or the term of imprisonment under it has expired, relief may be had by the writ.’” Id. Stated
differently, a successful habeas corpus petitioner must demonstrate that the challenged judgment is
“void” and not merely “voidable.” May, 245 S.W.3d at 344; Faulkner, 226 S.W.3d at 361;
Summers, 212 S.W.3d at 255; Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999); Archer, 851 S.W.2d
at 164; Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992).

         The determinative issue, then, in every habeas corpus proceeding is whether the challenged
judgment is void. Not surprisingly, this Court has often attempted to define and to describe void
judgments and to distinguish them from voidable judgments. We have described a voidable
judgment as “facially valid [requiring] proof beyond the face of the record or judgment to establish
its invalidity.” Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.
1998)). In contrast, we have explained that

               “[a] void judgment is one which shows upon the face of the record a
               want of jurisdiction in the court assuming to render the judgment,
               which want of jurisdiction may be either of the person, or of the
               subject-matter generally, or of the particular question attempted to be
               decided or the relief assumed to be given.”

Lynch v. State ex rel. Killebrew, 179 Tenn. 339, 166 S.W.2d 397, 398 (1942) (quoting New York
Cas. Co. v. Lawson, 160 Tenn. 329, 336, 24 S.W.2d 881, 883 (1930)). We have explained that the
question of whether a judgment is void “is always one of jurisdiction, that is, whether the order,
judgment or process under attack comes within the lawful authority of the court or judge rendering
or issuing it.” State ex rel. Anglin v. Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979) overruled on other
grounds by Archer, 851 S.W.2d at 162-164. Thus, for purposes of habeas corpus proceedings, the
term “jurisdiction” is synonymous with the term “authority.” See, e.g., Lynch, 166 S.W.2d at 398-99
(“But here the Court was without authority to punish by confinement in the training school for any
period, and [it], therefore exceeded [it’s] jurisdictional authority.”).

       These decisions defining void judgments recognize that the setting of punishment for
criminal offenses is a legislative function. See Lavon v. State, 586 S.W.2d 112, 115 (Tenn. 1979);
Sandford v. Pearson, 190 Tenn. 652, 661, 231 S.W.2d 336, 339 (1950). Statutes prescribing and
defining available punishments both confer and limit the jurisdiction of trial courts to impose
sentences for criminal offenses. See Smith v. Lewis, 202 S.W.3d 124, 127-28 (Tenn. 2006);


                                                -5-
McConnell, 12 S.W.3d at 798. Thus, as we have previously held, trial courts lack jurisdiction to
impose sentences in direct contravention of a governing sentencing statute. Similarly, trial courts
lack jurisdiction to impose sentences not available under the sentencing statutes governing the case.
Such sentences are illegal, amounting to “jurisdictional defect[s]”6 that render the judgments
imposing them void and subject to attack in a habeas corpus proceeding. See, e.g., May, 245 S.W.3d
at 340 (granting habeas corpus relief where the judgment included a declaration of infamy for a
crime not declared infamous by the statutes in effect when the offense was committed and the
sentence imposed); Smith, 202 S.W.3d at 127-28 (holding a judgment void because it included a
release eligibility percentage in clear contravention of a statute requiring child rapists to serve their
entire sentences); Stephenson v. Carlton, 28 S.W.3d 910, 912 (Tenn. 2000) (granting habeas corpus
relief where the judgment included an “illegal and void” sentence of life imprisonment without the
possibility of parole which was not available under the statute in effect at the time the defendant
committed the offense); Archer, 851 S.W.2d at 163 (describing the judgment in Henderson v. State
ex rel. Lance, 220 Tenn. 520, 419 S.W.2d 176 (1967) as “facially void” and stating that the trial
court was “without jurisdiction or authority to enter judgment against Lance with a provision for
concurrent sentencing” because a statute mandated consecutive sentencing); State v. Burkhart, 566
S.W.2d 871, 873 (Tenn. 1978) (describing as illegal and a “nullity” a judgment which imposed
concurrent sentences in “direct contravention” of a statute requiring consecutive sentences); Lynch,
166 S.W.2d at 398 (holding a judgment “void” and stating that the trial court acted “beyond [its]
jurisdiction” in sentencing a minor to the “State Training and Agricultural School for one year,”
when the relevant statute only authorized sentencing to the “workhouse or jail”).

        Our prior decisions also illustrate that the availability of habeas corpus relief is not dependent
upon the manner of imposition of the sentence. In other words, habeas corpus relief is available
whether the trial court imposed the illegal sentence after a jury trial or the parties agreed to the illegal
sentence in plea negotiation. This is true because a guilty plea waives only non-jurisdictional
defects. See State v. McKinney, 74 S.W.3d 291, 306 (Tenn. 2002); State v. Pettus, 986 S.W.2d 540,
542 (Tenn. 1999). A guilty plea does not waive the jurisdictional defects that constitute grounds for
habeas corpus relief, nor does a guilty plea confer jurisdiction upon the trial court to impose a
sentence not available under governing statutes. See, e.g., Hoover v. State, 215 S.W.3d 776, 780 n.4
(Tenn. 2007) (cautioning “that the State may not confer through plea negotiations release eligibility
for criminal offenses that are statutorily ineligible for early release”); Summers, 212 S.W.3d at 258
(“A court lacks jurisdiction to impose an agreed sentence that is illegal, even an illegally lenient
one.”); Smith, 202 S.W.3d at 128 (holding a plea-bargained sentence illegal because it contravened
a statute that expressly prohibited early release eligibility for the plea offense); Carlton, 28 S.W.3d
at 912 (stating that “the parties cannot by agreement salvage an illegal sentence or otherwise create
authority for the imposition of a sentence that has not been authorized by statute”). Thus, habeas
corpus relief is available to remedy truly illegal sentences whether a trial court imposed the illegal
sentence after a jury trial or the parties agreed to it in plea negotiations. Id.


        6
         McLaney, 59 S.W .3d at 93 (overruled on other grounds by Summers, 212 S.W .3d at 254); Coleman v. Morgan,
159 S.W.3d 887, 892 (Tenn. Crim. App. 2004) (quoting and applying McLaney’s “jurisdictional defect” definition);
McChristian v. State, 159 S.W.3d 608, 610 (Tenn. Crim. App. 2004).

                                                       -6-
         The distinction lies not in the availability of relief but in the scope of the remedy habeas
corpus affords. For example, where a trial court imposes an illegal sentence after a jury trial, the
illegal sentence may be corrected in a habeas corpus proceeding, but the conviction will remain
intact. See Smith, 202 S.W.3d at 130 (explaining that even though this Court granted relief for an
illegal sentence in Carlton, 28 S.W.3d at 912, the first-degree murder conviction remained intact);
see also State v. Stephenson, 195 S.W.3d 574, 593 (Tenn. 2006) (noting that, although the habeas
corpus court on remand in Carlton entered a final judgment declaring the defendant’s sentence null
and void, the defendant’s first degree murder conviction “remained valid and in effect”). Similarly,
where an illegal sentence is imposed pursuant to a plea agreement but is not a material (bargained-
for) element of the agreement, the illegal sentence may be corrected in habeas corpus, but the
conviction will remain intact. See Smith, 202 S.W.3d at 128-130. However, where an illegal
sentence is imposed as a material element of a plea agreement, “the illegal sentence renders the
guilty plea, including the conviction, invalid.” Summers, 212 S.W.3d at 259.

         As the State points out, this Court has never indicated that plea agreements may include
illegal sentences. To the contrary, Burkhart, one of the leading cases on the subject of illegal
sentences, involved a plea-bargained sentence. Burkhart pleaded guilty to escape and received a
concurrent sentence even though a statute required consecutive sentencing. When the Department
of Correction notified Burkhart he would be required to serve his escape sentence consecutively, he
filed a petition seeking relief. This Court granted relief, concluding that the concurrent sentence was
imposed “in direct contravention of the express [statutory] provisions” and describing it as “a
nullity,” and an “illegal, as opposed to a merely erroneous, sentence.” Burkhart, 566 S.W.2d at 873.

        More relevant to the present appeal is the subsequent decision of State v. Mahler, 735 S.W.2d
226 (Tenn. 1987), in which the defendant pleaded guilty to second degree murder in exchange for
a multiple offender classification and a fifty-year Range II sentence. As in this case, Mahler argued
that he lacked the prior convictions necessary to support the multiple offender classification. This
Court reaffirmed Burkhart, emphasizing that a “judgment imposed by a trial court in direct
contravention of express statutory provisions regarding sentencing is illegal.” Id. at 228 (citing
Burkhart, 566 S.W.2d at 873). However, we denied Mahler relief, explaining that, even if his
offender classification was erroneous, his sentence was not illegal because it fell within the
applicable statutory range of punishment for second degree murder—ten years to life imprisonment.
Mahler, 735 S.W.2d at 228. We also noted that Mahler waived any non-jurisdictional errors, such
as offender classification, by pleading guilty. Id. Later, in Hicks v. State, 945 S.W.2d 706, 706
(Tenn. 1997), we rejected a post-conviction challenge to a “plea bargained Range II sentence” that
had been “coupled with Range I release eligibility.” In doing so, we reiterated “that a knowing and
voluntary guilty plea waives any irregularity as to offender classification or release eligibility.” Id.
at 709.

        More recently in McConnell, we considered a post-conviction challenge to the legality of a
guilty plea that had been structured pursuant to the Criminal Sentencing Reform Act of 1982, even
though the plea offense had been committed after the Criminal Sentencing Reform Act of 1989
became effective. 12 S.W.3d at 797. We reaffirmed the principle that offender classification and


                                                  -7-
release eligibility may be “subjects of plea bargain negotiations,” emphasizing that “these elements
of plea bargaining have been and still are properly characterized as non-jurisdictional.” Id. at 798.
However, we held the judgment in McConnell void because the plea-bargained sentence had been
structured pursuant to a statute that was not in effect when McConnell committed the offense. Id. at
800. We held that such a jurisdictional defect could not be waived by a plea agreement, explaining:

                        While it is true that a plea bargain agreement is contractual,
               contract principles extend only so far. The 1989 Act establishes the
               outer limits within which the State and a defendant are free to
               negotiate, and the courts are bound to respect those limits. If we
               accepted the State’s argument that the 1989 Act is not jurisdictional,
               we could easily be left with the logical corollary to the matter before
               us: a plea bargained sentence less than the statutory minimum.
               Sentences beneath the minimum provided for by statute, however,
               have been consistently rejected as illegal. Yet the reasoning advanced
               by the State would permit this very result and would be an expansion
               of the trial court’s jurisdiction by this Court. Such an expansion
               would be an obvious and impermissible intrusion on the clear
               Constitutional prerogative of the Legislature to define the contours of
               a trial court’s jurisdiction.

Id. at 799 (citations and footnotes omitted).

       In Hoover, the most recent decision addressing the nature of offender range classifications,
we denied habeas corpus relief, stating:

               While Hoover’s plea-bargained thirty-five-year sentence is outside
               the parameters of Range I offenders, the plea-bargained sentence is
               well within the overall punishment range authorized for Class A
               felony offenses, such as second degree murder. A review of this
               Court’s decisions establishes that it is this latter range--the overall
               punishment range authorized for the plea offense--that controls the
               determination of whether an agreed sentence is legal.

215 S.W.3d at 779. Because Hoover’s sentence did not exceed the maximum punishment statutorily
authorized for the plea offense of second degree murder, we refused to grant habeas corpus relief.
We “reiterate[d] that offender classification and release eligibility are non-jurisdictional” and that
Hoover’s guilty plea “waived any irregularity concerning his offender classification.” Id. at 780-81
(emphasis added).

        From the preceding discussion of our prior decisions, the following controlling principles
emerge. Habeas corpus may not be used as a substitute for appeal. Rather, habeas corpus relief is
limited to remedying jurisdictional defects that are apparent on the face of the judgment or the record


                                                 -8-
of the proceedings on which the judgment is rendered. For purposes of habeas corpus challenges
to sentencing, jurisdictional defect means either a sentence that directly contravenes a governing
statute or a sentence that was not available under governing statutes. However, habeas corpus relief
is not available to remedy non-jurisdictional errors, i.e., factual or legal errors a court makes in the
exercise of its jurisdiction. While the scope of the remedy differs as previously explained herein,
the availability of habeas corpus relief does not depend upon whether the trial court imposed an
illegal sentence after a jury conviction or the parties agreed to an illegal sentence as part of a plea
agreement. Guilty pleas waive only non-jurisdictional errors. Guilty pleas do not waive the
jurisdictional defects that constitute grounds for habeas corpus relief, nor do guilty pleas confer
jurisdiction upon a trial court to impose an illegal sentence. However, offender classification is a
non-jurisdictional element of sentencing. Thus, errors and/or irregularities in offender classification
are waived by a guilty plea, and are not grounds for habeas corpus relief if the sentence is imposed
by a trial court after a jury conviction. Simply stated, habeas corpus relief is not available to correct
errors or irregularities in offender classification. Rather, relief for such non-jurisdictional errors
must be obtained, if at all, in a timely filed appeal as of right or in a timely filed petition seeking
post-conviction relief.

         Applying these principles to the facts of this case, we conclude that the trial court properly
dismissed Edwards’ habeas corpus petition. While Edwards alleges that the trial court erred by
classifying him as a persistent offender, Edwards does not dispute that the persistent offender
classification was available under the statutes governing his sentencing. Cf. May, 245 S.W.3d at 340
(granting habeas corpus relief where the judgment included a declaration of infamy for a crime not
declared infamous by the statutes in effect when the offense was committed); Carlton, 28 S.W.3d
at 912 (granting habeas corpus relief where the judgment imposed a sentence not available under the
statutes in effect when the offense was committed). Furthermore, Edwards does not and cannot
assert that his nine-year sentence exceeds the statutory maximum available for persons convicted of
the Class D felony of burglary. As previously stated, burglary carries a two-to-twelve-year statutory
sentencing range. Cf. Hoover, 215 S.W.3d at 779 (holding the sentence legal because it did not
exceed the overall punishment range authorized for the plea offense); Mahler, 735 S.W.2d at 228
(holding the sentence legal because it fell within the statutory range of punishment for second degree
murder applicable at the time the offense was committed). Edwards’ assertions amount to no more
than a claim that the trial court erred in exercising the jurisdiction it clearly possessed under the
governing sentencing statutes. Admittedly, Edwards may have obtained relief on his claim that the
trial court erred had he exercised his statutory right and challenged the propriety of his persistent
offender classification in an appeal as of right.7 Additionally, Edwards could have raised this issue
in support of a claim of ineffective assistance of counsel in a timely filed petition for post-conviction
relief. However, Edwards is not entitled to habeas corpus relief on this claim, which, at most, renders
his judgment voidable and not void. Thus, we hold that, taken as true, the allegations of Edwards’
habeas corpus petition do not establish grounds for habeas corpus relief. Furthermore, we note that
our holding is consistent with several decisions of the Court of Criminal Appeals affirming summary


         7
          “The finding that a defendant is or is not a persistent offender is appealable by either party.” Tenn. Code Ann.
§ 40-35-107(d) (2006).

                                                           -9-
dismissal of habeas corpus petitions alleging similar claims.8

       As a result of our holding, we need not address the State’s arguments that the Court of
Criminal Appeals erred 1) in determining that Edwards provided an adequate record to avoid
summary dismissal and 2) by remanding to the trial court for the appointment of counsel and for an
“evidentiary hearing” on Edwards’ claim. However, we note that Summers v. State, 212 S.W.3d
251, which addresses both of these issues, was released twelve days after the Court of Criminal
Appeals’ decision in this appeal.

                                        IV. CONCLUSION
       Taken as true, the allegations of Edwards’ habeas corpus petition and of the attached
documents fail to establish that the judgment classifying him as a persistent offender and imposing
a nine-year, Range III sentence is void. Thus, we reverse the judgment of the Court of Criminal
Appeals and reinstate the judgment of the trial court summarily dismissing Edwards’ petition.

         Pursuant to Tennessee Code Annotated section 40-14-207(a) (2006), attorneys appointed to
represent indigent defendants are entitled to reasonable compensation for their services on appeal.
Pursuant to Tennessee Supreme Court Rule 13(e)(1), for the purposes of seeking compensation, this
case is declared to be complex and extended because it involved novel and complex legal issues and


         8
            See, e.g., Vick v. State, No. W 2006-02172-CCA-R3-HC, 2008 W L 80580 (Tenn. Crim. App. Jan. 8, 2008)
(describing petitioner’s challenge to his multiple offender classification as not cognizable in a habeas corpus proceeding);
Higgs v. State, No. E2005-02712-CCA-R3-HC, 2006 W L 3628074 (Tenn. Crim. App. Dec. 14, 2006), perm. app. denied
(Tenn. Mar. 12, 2007) (affirming summary dismissal of Higgs’ petition challenging his persistent offender classification
on the grounds that he lacked the requisite number of prior convictions to qualify as a persistent offender); Anderson v.
Bell, No. M2006-01223-CCA-R3-HC, 2006 W L 3290826 (Tenn. Crim. App. Nov. 13, 2006), perm. app. denied (Tenn.
Jan. 29, 2007) (affirming summary dismissal and stating that the petitioner’s challenge to his career offender
classification would at most render his twelve-year sentences voidable, not void); Carson v. Mills, No. W 2005-00745-
CCA-R3-HC, 2006 W L 16306, at *5 (Tenn. Crim. App. Jan. 4, 2006) ( holding that any error in classifying the petitioner
for sentencing purposes would render the resulting judgments merely voidable, not void, and not subject to attack in
habeas corpus); Moore v. Turner, No. W 2005-01995-CCA-R3-HC, 2006 W L 473725 (Tenn. Crim. App. Feb. 28, 2006)
(affirming summary dismissal and stating that the petitioner’s challenge to his career offender classification would render
his thirty-year sentence voidable, not void); Spooner v. State, No. E2004-02160-CCA-R3-HC, 2005 W L 1584357 (Tenn.
Crim. App. July 7, 2005), perm. app. denied (Tenn. Dec. 5, 2005) (affirming summary dismissal of a habeas corpus
petition and stating that Petitioner’s claim that he lacked the requisite number of prior convictions to support his multiple
offender classification would render the judgment voidable, not void); Lewis v. Parker, No. W 2004-00465-CCA-R3-HC,
2004 W L 3021127 (Tenn. Crim. App., Dec. 30, 2004) (opining that an erroneous determination that petitioner’s prior
record of convictions qualified him for sentencing as a career offender neither results in a void judgment nor establishes
that the trial court lacked jurisdiction to sentence the petitioner); Collins v. State, No. 03C01-9805-CR-00192, 1999 W L
544658 (Tenn. Crim. App. July 28, 1999), perm. app. denied (Tenn. Nov. 22, 1999) (stating that a challenge to the
legality of a Range II multiple offender sentence is not cognizable in a habeas corpus proceeding); French v. Bell, No.
01C01-9801-CR-00022, 1999 W L 8277 (Tenn. Crim. App. Jan. 12, 1999), perm. app. denied (Tenn. Jun. 21, 1999)
(affirming summary dismissal of a habeas corpus petition alleging that the sentencing court lacked authority to classify
and sentence the petitioner as a persistent offender because the petitioner lacked the requisite number of prior felony
convictions to support the classification); Mathews v. Raney, No. 02C01-9512-CC-00366, 1997 W L 206771 (Tenn.
Crim. App. Apr. 28, 1997), perm. app. denied (Tenn. July 7, 1997) (affirming summary dismissal of a habeas corpus
petition alleging that the trial court erroneously classified the petitioner as a persistent offender).

                                                           -10-
because counsel was required, at the request of the Court, to seek and obtain supplementary
information not usually required to be obtained at this stage of the proceedings.

       It appearing Edwards is indigent, costs of this appeal shall be taxed to the State, for which
execution may issue if necessary.



                                                      ___________________________________
                                                      WILLIAM M. BARKER, CHIEF JUSTICE




                                               -11-